Exhibit 3(i).1 RESTATED ARTICLES OF INCORPORATION OF PUGET ENERGY, INC. ARTICLE 1. NAME The name of this corporation is Puget Energy, Inc. ARTICLE 2. SHARES 2.1Authorized Capital The total number of shares which the corporation is authorized to issue is 300,000,000, consisting of 250,000,000 shares of Common Stock having a par value of $.01 per share and 50,000,000 shares of Preferred Stock having a par value of $.01 per share. The Common Stock is subject to the rights and preferences of the Preferred Stock as set forth below. 2.2Issuance of Preferred Stock in Series The Preferred Stock may be issued from time to time in one or more series in any manner permitted by law and the provisions of these Articles of Incorporation, as determined from time to time by the Board of Directors and stated in the resolution or resolutions providing for its issuance, prior to the issuance of any shares. The Board of Directors shall have the authority to fix and determine and to amend, subject to these provisions, the designation, preferences, limitations and relative rights of the shares of any series that is wholly unissued or to be established. Unless otherwise specifically provided in the resolution establishing any series, the Board of Directors shall further have the authority, after the issuance of shares of a series whose number it has designated, to amend the resolution establishing such series to decrease the number of shares of that series, but not below the number of shares of such series then outstanding. 2.3Designation of Rights and Preferences of Series R Participating Cumulative Preferred Stock The following series of Preferred Stock is hereby designated, which series shall have the rights, preferences and privileges and limitations set forth below: 2.3.1Designation of Series R Participating Cumulative Preferred Stock The shares of such series shall be designated the "Series R Participating Cumulative Preferred Stock" (the "Series R Preferred Stock"), par value $0.01 per share.
